 

Exhibit 10.1

PURCHASE AGREEMENT

Ladies and Gentlemen:

The undersigned entities set forth on Schedule I hereto (each an “Investor”),
hereby confirm and agree with you as follows:

1. This Purchase Agreement (the “Agreement”) is made as of October 13, 2010, by
and among Sierra Bancorp, a California corporation (the “Company”) and each
Investor.

2. The Company has authorized the sale and issuance of 2,325,000 shares (the
“Shares”) of the Company’s common stock, no par value (the “Common Stock”), to
certain investors (the “Offering”). The Company has filed with the Securities
and Exchange Commission (the “Commission”) a registration statement on Form S-3
(File No. 333-168232) which became effective on July 28, 2010 (the “Registration
Statement”), covering the registration of the Shares under the Securities Act of
1933, as amended (the “1933 Act”), and the rules and regulations of the
Commission under the 1933 Act.

3. The Company and each Investor agree that such Investor will purchase from the
Company and the Company will issue and sell to each Investor the number of
Shares set forth opposite such Investor’s name on Schedule I hereto, at a
purchase price per share as set forth on the signature page hereto, pursuant to
the Terms and Conditions for Purchase of Shares attached hereto as Annex I and
incorporated herein by reference as if fully set forth herein. Each Investor
acknowledges that the offering is not being underwritten by the placement agent
(the “Placement Agent”) named in the Pricing Disclosure Package and the
Prospectus (each as defined in Annex I). Certificates representing the Shares
purchased by each Investor will not be issued to such Investor; instead, such
Shares will be credited to each Investor using customary book-entry procedures.

4. Each Investor represents that, except as set forth on Schedule II hereto,
(a) it has had no position, office or other material relationship within the
past three years with the Company or persons known to it to be affiliates of the
Company, and (b) it is not a person or account which directly or indirectly
owns, is owned by or is under common ownership with Keefe, Bruyette & Woods,
Inc. as of the date hereof.

5. Each Investor hereby confirms receipt of the Company’s base prospectus, dated
July 28, 2010 (the “Basic Prospectus”), which is part of the Registration
Statement, distributed by email to each Investor (or otherwise made available to
each Investor by the filing by the Company of an electronic version thereof with
the Commission) prior to or in connection with the receipt of this Agreement.
Each Investor confirms that it had full access to the Basic Prospectus and the
information incorporated by reference therein and was fully able to download,
print, read and review such documents. Each Investor further confirms that it
reviewed, as part of a “road show” presentation related to the Offering made
available pursuant to a confidentiality agreement between such Investor and the
Company, certain information regarding the Company’s financial results and
condition as of and at September 30, 2010 (the



--------------------------------------------------------------------------------

“Company Financial Information”) and updated risk factors concerning the Company
and a potential investment in the Shares. Each Investor acknowledges that, prior
to the delivery of this Agreement by the Investor to the Company, such Investor
will receive certain additional information regarding the Offering, including
pricing information (the “Offering Information”). Such information may be
provided to the Investor by any means permitted under the Act, including (i) by
means of the Basic Prospectus, as supplemented by the Company’s prospectus
supplement, dated October 13, 2010 (together, the “Prospectus”), to be filed
with the Commission pursuant to Section 424(b) under the 1933 Act, (ii) a free
writing prospectus and (iii) oral communications. In addition, each Investor
confirms that it is able to access the Prospectus. Each Investor acknowledges
that it will be required to bear the cost, if any, of printing the Prospectus
delivered to it by email. The Prospectus shall not contain any material
non-public information other than as it relates to the Offering and the Company
Financial Information (which shall be publicly disclosed in accordance with
Section 6 of Annex I).

6. No offer by any Investor to buy Shares will be accepted and no part of the
purchase price for any Shares will be delivered to the Company until such
Investor has received the Offering Information and the Company has accepted such
offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or Placement Agent on behalf of the Company) sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until the applicable Investor has been delivered the Offering Information
and this Agreement is accepted and countersigned by or on behalf of the Company.
Each Investor understands and agrees that the Company, in its sole discretion,
reserves the right to accept or reject this subscription for Shares, in whole or
in part.

[The remainder of this page has been left blank intentionally.]



--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

AGREED AND ACCEPTED:

 

SIERRA BANCORP,

a California corporation

    

INVESTOR

 

By:  

 

     By:  

 

Name:          Title:        Name:  

 

       Aggregate number of Shares                     
                                            Price per Share                
$                Aggregate purchase price                            



--------------------------------------------------------------------------------

 

SCHEDULE I

SCHEDULE OF INVESTORS

 

Investor    

Name in which book-

  entry should be made  
(if different)

    Investor Address,  
Telephone and
Contact  Person   Aggregate
  Number of  
Shares   Aggregate
  Purchase Price     Tax ID
  Number     Name of Broker, Telephone and
  Contact  person/Internal Account  
Number   DTC Participant
Number  of Broke

 

1.

 

                           

 

2.

 

                           

 

3.

 

                           

 

4.

 

                           

 

5.

 

                           

 

6.

 

                           

 

7.

 

                           

 

8.

 

                           

 

Sch.I-1



--------------------------------------------------------------------------------

 

SCHEDULE II

 

Sch. II-1



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Authorization and Sale of Shares. The Company has authorized the sale of
2,325,000 Shares.

2. Agreement to Sell and Purchase the Shares; Subscription Date.

2.1 Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined in Section 3), the Company will sell to each Investor, and
each Investor will purchase from the Company, the number of Shares set forth
opposite such Investor’s name on Schedule I of this Agreement at the purchase
price set forth therein.

2.2 The Company may enter into agreements similar to this Agreement with certain
other investors (the “Other Investors”) and expects to complete sales of Shares
to them and the Company agrees that the agreements with the Other Investors will
not contain any terms or provisions more favorable to such Other Investors than
are contained in this Agreement. (Each Investor and the Other Investors are
hereinafter collectively referred to as the “Investors,” and this Agreement and
the purchase agreements executed by the Other Investors are hereinafter
collectively referred to as the “Agreements”). The Company may accept or reject
any one or more Agreements in its sole discretion.

2.3 Each Investor acknowledges that the Company has agreed to pay the Placement
Agent a fee (the “Placement Fee”) in respect of the Company’s sale of Shares to
the Investors.

3. Delivery of the Shares at Closing; Closing Conditions. The completion of the
purchase and sale of the Shares (the “Closing”) shall occur on October 19, 2010
at 10:00 a.m. (Eastern Time) or at such later date and time as the parties
hereto may agree upon (such date and time of payment being herein called the
“Closing Date”), at the offices of the Placement Agent’s counsel.

3.1 Manner of Settlement. At the Closing, the Company shall deliver to each
Investor (or its nominee), using customary book-entry procedures, the number of
Shares set forth opposite such Investor’s name on Schedule I to this Agreement.
The manner of settlement of the Shares purchased by an Investor shall be
determined by such Investor as follows (check one):

 

¨

A. Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
The Bank of New York Mellon, the Company’s transfer agent (the “Transfer
Agent”), at the Company’s direction. NO LATER THAN THE BUSINESS



--------------------------------------------------------------------------------

 

DAY BEFORE THE CLOSING DATE, THE INVESTOR SHALL:

(I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

(II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

Mellon Bank

Pittsburgh, PA

ABA # __________

Mellon Investor Services LLC

Credit Account Number _________

Account Name: MIS Reorg Control

Re: _____________ Sierra Bancorp

Attention: ____________

Phone: ______________

 

¨ B. Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall deliver Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent to the Investor through DTC
at the Closing directly to the brokerage account(s) at the broker identified by
the Investor (the “Account Broker”); upon receipt of such Shares, the Account
Broker shall promptly electronically deliver such Shares to the Investor, and
simultaneously therewith payment shall be made by the Account Broker by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

(I) NOTIFY THE ACCOUNT BROKER OF THE ACCOUNT OR ACCOUNTS AT THE ACCOUNT BROKER
TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

(II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE ACCOUNT BROKER TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

 

2



--------------------------------------------------------------------------------

 

3.2 Conditions to the Obligations of the Parties.

(a) The Company’s obligation to issue and sell the Shares to each Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of wire transfer of funds in the full
amount of the purchase price for the Shares being purchased; (b) completion of
the purchases and sales of Shares under the Agreements that may be executed with
the Other Investors; and (c) the accuracy of the representations and warranties
made by each Investor and the fulfillment of those undertakings of each Investor
to be fulfilled prior to the Closing.

(b) Each Investor’s obligation to purchase the Shares shall be subject to: (i)
the accuracy of the representations and warranties made by the Company; (ii) the
sale by the Company of 2,325,000 Shares at the same price per share pursuant to
the Agreements; and (iii) the condition that the Placement Agent shall not have
(a) terminated the Placement Agency Agreement dated as of October 13, 2010 (the
“Placement Agency Agreement”) between the Company and the Placement Agent
pursuant to the terms thereof or (b) determined that the conditions to closing
in the Placement Agency Agreement have not been satisfied without waiver
thereof.

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Shares being purchased by
the Investor to the following account designated by the Company and the
Placement Agent pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”), dated as of the date hereof, by and among the Company, the
Placement Agent and The Bank of New York Mellon (the “Escrow Agent”):

Mellon Bank

Pittsburgh, PA

ABA # __________

Mellon Investor Services LLC

Credit Account Number _________

Account Name: MIS Reorg Control

Re: _____________ Sierra Bancorp

Attention: ____________

Phone: ______________

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in
Section 3.2(b) hereof.

 

3



--------------------------------------------------------------------------------

 

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Account Broker to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker-dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares. Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent.
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Account Broker to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account(s) identified by Investor and simultaneously therewith payment
shall be made by the Account Broker at which such account is maintained by wire
transfer to the Company.

4. Representations and Warranties by the Company. The Company represents and
warrants to each Investor as of the date hereof and as of the Closing Date
referred to in Section 3 hereof, and agrees with each Investor, as set forth on
Schedule I to this Annex I. Capitalized terms used in this Agreement without
definition shall have the meaning ascribed to such terms in Schedule I to this
Annex I; and capitalized terms used in Schedule I to this Annex I without
definition shall have the meaning ascribed to such terms in the Placement Agency
Agreement.

5. Representations, Warranties and Covenants of each Investor. Each Investor
represents and warrants, for itself and for no other Investor, to the Company as
of the date hereof and as of the Closing Date referred to in Section 3 hereof,
and agrees with the Company, as follows:

5.1 Such Investor represents and warrants that it has received and read the
Company’s Pricing Disclosure Package and, only as of the Closing

 

4



--------------------------------------------------------------------------------

Date, the Prospectus. In addition, each Investor represents and warrants that it
has reviewed the Company Financial Information and updated risk factors
concerning the Company and a potential investment in the Shares included as part
of the “road show” related to the Offering.

5.2 Such Investor, if outside the United States, will comply with all applicable
laws and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense.

5.3 Such Investor further represents and warrants to, and covenants with, the
Company that (i) such Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of such Investor, enforceable in accordance with its terms,
except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing and except as rights to indemnification or contribution thereunder may
be limited by federal or state laws.

5.4 Such Investor understands the Company has not provided it with any legal,
tax or investment advice in connection with its purchase of Shares. Such
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

5.5 From and after obtaining the knowledge of the sale of the Shares
contemplated hereby, such Investor has not taken, and prior to the public
announcement of the transaction such Investor shall not take, any action that
has caused or will cause such Investor to have, directly or indirectly, sold or
agreed to sell any shares of Common Stock, effected any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derives any significant part of its value from the Common Stock, whether or not,
directly or indirectly, in order to hedge its position in the Shares.

6. Securities Laws Disclosure; Publicity. The Company shall, by 9:30 a.m. (New
York City time) on the business day following the date hereof issue one or more
press releases disclosing the material terms of the transactions contemplated
hereby and the Company Financial Information and, by 5:30 p.m. (New York City
time) on October 14, 2010, file a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby and including the
Placement Agency Agreement and the form of the Agreement as exhibits

 

5



--------------------------------------------------------------------------------

thereto. From and after the issuance of such press release(s), the Company shall
have publicly disclosed all material, non-public information delivered to any of
the Investors by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
Offering. The Company shall not disclose the name of the Investor or its
investment adviser in any press release or other public statement about the
Offering, except if such disclosure is required by law, in which case the
Company shall promptly provide the other party with prior notice of such public
statement or communication.

7. Confirmation of Sale. Each Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of Shares to such Investor hereunder.

8. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and each Investor herein
shall survive the execution of this Agreement, the delivery to such Investor of
the Shares being purchased and the payment therefor for a period of one year
from the Closing Date.

9. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by a
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

if to the Company, to:

Sierra Bancorp

86 North Main Street

Porterville, California 93257

Fax No. (559) 782-4996

Attention: Chief Financial Officer

if to an Investor, at its address on Schedule I hereto, or at such other address
or addresses as may have been furnished to the Company in writing.

10. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and each Investor.

 

6



--------------------------------------------------------------------------------

 

11. Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

12. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

13. Governing Law; Venue. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES OF THAT STATE OR ANY OTHER PRINCIPLE THAT COULD
REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. Each of the
parties hereto: (i) agrees that any legal suit, action or proceeding arising out
of or relating to this Agreement and/or the transactions contemplated hereby
shall be instituted exclusively in California Superior Court for the County of
Los Angeles or in the United States District Court sitting in Los Angeles,
California, (ii) irrevocably waives any objection which such party may have or
hereafter to the venue of any such suit, action or proceeding, (iii) irrevocably
waives any and all right to trial by jury in any legal suit, action or
proceeding arising out of or relating to this Agreement and/or the transactions
contemplated hereby, and (iv) irrevocably and exclusively consents to the
jurisdiction of the California Superior Court of the County of Los Angeles and
the United States District Court sitting in Los Angeles, California in any such
suit, action or proceeding.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

15. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein.

16. Termination. In the event that the Placement Agency Agreement is terminated
by the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto

 

7



--------------------------------------------------------------------------------

EXHIBIT A

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.    The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:   

 

2.    The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.    The mailing address of the registered holder listed in response to item 1
above:   

 

4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.    Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):   

 

6.    DTC Participant Number:   

 

7.    Name of Account at DTC Participant being credited with the Shares:   

 

8.    Account Number at DTC Participant being credited with the Shares:   

 

 

8



--------------------------------------------------------------------------------

 

SCHEDULE I

COMPANY REPRESENTATIONS AND WARRANTIES

(a) A registration statement on Form S-3 (File No 333-168232) (the “Initial
Registration Statement”) in respect of the Shares has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post-effective amendment thereto, each in the form heretofore
delivered to you and, excluding exhibits to the Initial Registration Statement,
but including all documents incorporated by reference in the prospectus included
therein, to you have been declared effective by the Commission in such form;
other than a registration statement, if any, increasing the size of the offering
(a “Rule 462(b) Registration Statement”), filed pursuant to Rule 462(b) under
the Securities Act of 1933, as amended (the “Act”), which became effective upon
filing, no other document with respect to the Initial Registration Statement or
document incorporated by reference therein has heretofore been filed, or
transmitted for filing, with the Commission (other than prospectuses filed
pursuant to Rule 424(b) of the rules and regulations of the Commission under the
Act, each in the form heretofore delivered to you); the Company meets the
requirements for use of Form S-3 under the Act; no stop order suspending the
effectiveness of the Initial Registration Statement, any post-effective
amendment thereto or any part thereof or the Rule 462(b) Registration Statement,
if any, has been issued and no proceeding for that purpose has been initiated or
threatened by the Commission (the base prospectus filed as part of the Initial
Registration Statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement relating to the
Shares, is hereinafter called the “Basic Prospectus”; any preliminary prospectus
(including any preliminary prospectus supplement) relating to the Shares filed
with the Commission pursuant to Rule 424(b) under the Act is hereinafter called
a “Preliminary Prospectus”; the various parts of the Initial Registration
Statement and the Rule 462(b) Registration Statement, if any, including all
exhibits thereto and including any prospectus supplement relating to the Shares
that is filed with the Commission and deemed by virtue of Rule 430B under the
Act to be part of the Initial Registration Statement, each as amended at the
time such part of the Initial Registration Statement became effective or such
part of the Rule 462(b) Registration Statement, if any, became or hereafter
becomes effective, are hereinafter collectively called the “Registration
Statement”; the Basic Prospectus, as amended and supplemented immediately prior
to each Applicable Time (as defined in Section (c) hereof), is hereinafter
called the “Pricing Prospectus”; the form of the final prospectus relating to
the Shares filed with Commission pursuant to Rule 424(b) under the Act in
accordance with Section 3(a) of the Placement Agency Agreement is hereinafter
called the “Prospectus”; any reference herein to the Basic Prospectus, the
Pricing Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein

 

9



--------------------------------------------------------------------------------

pursuant to Item 12 of Form S-3, as of the date of such prospectus; any
reference to any amendment or supplement to the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus
supplement relating to the Shares filed with the Commission pursuant to Rule
424(b) under the Act and any documents filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and incorporated by reference therein,
in each case after the date of the Basic Prospectus, such Preliminary Prospectus
or the Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”); each Preliminary
Prospectus and the Prospectus delivered to the Placement Agent for use in
connection with this offering was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

(b) No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Pricing Prospectus has been issued by the
Commission, and each Preliminary Prospectus and the Pricing Prospectus, at the
time of filing thereof, conformed in all material respects to the requirements
of the Act, and the rules and regulations of the Commission thereunder, and did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by you expressly for use therein;

(c) For the purposes of this Agreement, the “Applicable Time” means, with
respect to any Shares, the time of delivery of a signed copy of this Agreement
relating to such Shares; the Pricing Prospectus as supplemented by any Issuer
Free Writing Prospectus, taken together (collectively, the “Pricing Disclosure
Package”) as of each Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each Issuer Free Writing Prospectus listed on
Schedule II(a) hereto does not conflict with the information contained in the
Registration Statement, the Pricing Prospectus or the Prospectus and each such
Issuer Free Writing Prospectus, as supplemented by and taken together with the
Pricing Disclosure Package as of each Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this

 

10



--------------------------------------------------------------------------------

representation and warranty shall not apply to statements or omissions made in
an Issuer Free Writing Prospectus in reliance upon and in conformity with
information furnished in writing to the Company by you expressly for use
therein;

(d) The documents incorporated by reference in the Pricing Prospectus and
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and any
further documents so filed and incorporated by reference in the Prospectus or
any further amendment or supplement thereto, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided, however, that this representation and warranty shall
not apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by you expressly for use
therein; and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(b) hereto;

(e) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder and do not and will not, as of the
applicable effective date as to each part of the Registration Statement and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
you expressly for use therein;

(f) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included or incorporated by reference
in the Pricing Prospectus any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Pricing Prospectus;
and, since the respective dates as of which information is given in the
Registration Statement and the Pricing Prospectus, (i) there has not been any
change in the capital stock or long term debt of the Company or any of its

 

11



--------------------------------------------------------------------------------

subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, condition (financial or otherwise),
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), otherwise than as set forth or
contemplated in the Pricing Prospectus; (ii) there have been no transactions
entered into by the Company or any of its subsidiaries, other than those in the
ordinary course of business or as set forth or contemplated in the Pricing
Prospectus, which are material with respect to the Company and its subsidiaries
taken as a whole; and (iii) there has been no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock;

(g) The Company and its subsidiaries have good and marketable title to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all liens, mortgages, pledges, security
interests, encumbrances and defects except such as are described in the Pricing
Prospectus or such as do not, individually or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries taken
as a whole; and all of the leases and subleases material to the business of the
Company and its subsidiaries, considered as one enterprise, and under which the
Company or any of its subsidiaries holds properties described in the Pricing
Prospectus and the Prospectus, are in full force and effect, and neither the
Company nor any subsidiary has any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease;

(h) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of California, with
power and authority to own, lease and operate its properties and conduct its
business as described in the Pricing Prospectus and perform its obligations
under this Agreement, and has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction,
except where the failure so to qualify or to be in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; each “significant subsidiary” of the Company (as such term is
defined in Rule 1-02 of Regulation S-X) (each a “Subsidiary” and, collectively,
the “Subsidiaries”) has been duly organized and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Prospectus and is duly

 

12



--------------------------------------------------------------------------------

qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect; the activities of the Company’s subsidiaries are
permitted of subsidiaries of a bank holding company under applicable law and the
rules and regulations of the Federal Reserve Board (the “Federal Reserve”) set
forth in Title 12 of the Code of Federal Regulations; the activities of
Subsidiaries that are banks (each, a “Bank,” and collectively, the “Banks”) are
permitted under the laws and regulations of their respective jurisdictions of
organization and the deposit accounts in the Banks are insured up to the
applicable limits by the Federal Deposit Insurance Corporation (the “FDIC”);
except as otherwise disclosed in the Registration Statement, all of the issued
and outstanding capital stock of each such Subsidiary has been duly authorized
and validly issued, is fully paid and non assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the
outstanding shares of capital stock of any Subsidiary was issued in violation of
the preemptive or similar rights of any security holder of such Subsidiary;

(i) The Company has an authorized capitalization as set forth in the Pricing
Prospectus and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable; and all of the issued shares of capital stock of each subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims; none of the outstanding
shares of capital stock of any subsidiary was issued in violation of the
preemptive or similar rights of any securityholder of such subsidiary; except as
described in the Pricing Disclosure Package and the Prospectus, there are no
outstanding rights (contractual or otherwise), warrants or options to acquire,
or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, any shares of capital
stock of or other equity interest in the Company except pursuant to the
Company’s stock plans and awards currently in effect on the date hereof;

(j) The Shares have been duly authorized for issuance and sale to the Investors
pursuant to this Agreement and, when issued and delivered by the Company against
payment of the consideration set forth in this Agreement, will be duly and
validly authorized and issued and fully paid and non-assessable, and will not be
subject to any preemptive or similar rights; the Common Stock conforms in all
material respects to all statements relating thereto contained in the Prospectus
and such description conforms in all material respects to the rights set forth
in the instruments defining the same; no holder of the Shares will be subject to
personal liability for the debts of the Company by reason of being such a
holder;

 

13



--------------------------------------------------------------------------------

 

(k) The execution, delivery and performance of this Agreement, and the issue and
sale of the Shares and the compliance by the Company with all of the provisions
this Agreement, and the consummation of the other transactions contemplated
herein and therein (including the use of the proceeds from the sale of the
Shares as described in the Prospectus under the caption “Use of Proceeds”) do
not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default or Repayment Event under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, except
for such conflicts, violations or defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
nor will such action result in any violation of the provisions of the Restated
Articles of Incorporation, as amended, or Amended and Restated Bylaws, as
amended, of the Company or the charter or bylaws of any subsidiary or any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties; and no consent, approval, authorization, order, registration
or qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Shares or the consummation by the Company
of the transactions contemplated by this Agreement except as have been obtained
from the Federal Reserve Bank of San Francisco and under the Act, and except
such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or Blue Sky laws in connection with the
issuance and sale of the Shares by the Company to the Investors; as used herein,
a “Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary.

(l) Other than as set forth in the Pricing Prospectus, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject, which, (i) is required to be disclosed in the Registration
Statement (other than as disclosed therein) or (ii) if determined adversely to
the Company or any of its subsidiaries, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or which might
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder; and,
to the best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

(m) Neither the Company nor any of its subsidiaries is in violation of its
Restated Articles of Incorporation, as amended, or Amended and Restated

 

14



--------------------------------------------------------------------------------

Bylaws, as amended, or other similar charter or governing document, or in
default in the performance or observance of any obligation, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, except, in the case of any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument,
for such defaults that would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect;

(n) The statements set forth in the Pricing Prospectus and the Prospectus under
the captions “Description of Common Stock”, insofar as they purport to
constitute a summary of the terms of the Shares, and under the caption “Plan of
Distribution”, insofar as it purports to describe the provisions of the laws and
documents referred to therein, are accurate, complete and fair;

(o) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof, will not be an “investment
company”, or an entity “controlled” by an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

(p) At the earliest time after the filing of the Initial Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the Act) of the Shares, the Company was not
an “ineligible issuer” as defined in Rule 405 under the Act;

(q) Vavrinek, Trine, Day & Co., LLP, who has certified certain financial
statements of the Company and its subsidiaries and who has audited the Company’s
internal control over financial reporting and management’s assessment thereof,
is an independent registered public accounting firm as required by the Act and
the rules and regulations of the Commission thereunder; with respect to the
Company, Vavrinek, Trine, Day & Co., LLP is not and has not been in violation of
the auditor independence requirements of the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley Act”) and the related rules and regulations of the Commission;

(r) The Company and each of its Subsidiaries maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) that complies with the requirements of the Exchange Act
and has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (whether or not remediated);

 

15



--------------------------------------------------------------------------------

 

(s) Since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;

(t) The Company and its Subsidiaries maintain disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) under the Exchange Act) that comply
with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities to allow timely decisions regarding disclosure; and such disclosure
controls and procedures are effective to perform the functions for which they
were established. Based on the evaluation of the Company’s and each Subsidiary’s
disclosure controls and procedures described above, the Company is not aware of
(1) any significant deficiency in the design or operation of internal controls
which could adversely affect the Company’s ability to record, process, summarize
and report financial data or any material weaknesses in internal controls or
(2) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls. Since
the most recent evaluation of the Company’s disclosure controls and procedures
described above, there have been no significant changes in internal controls or
in other factors that could significantly affect internal controls;

(u) The financial statements included or incorporated by reference in the
Registration Statement, the Pricing Disclosure Package and the Prospectus,
together with the related schedules and notes, fairly present the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, included or incorporated by
reference in the Registration Statement, the Pricing Disclosure Package and the
Prospectus present fairly in accordance with GAAP the information required to be
stated therein. The selected financial data and the summary financial
information included or incorporated by reference in the Registration Statement,
the Pricing Disclosure Package and the Prospectus present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included or incorporated by reference in the
Registration Statement and the books and records of the Company. No other
financial statements or schedules are required to be included or incorporated by
reference in the Registration Statement. To the extent applicable, all
disclosures contained or incorporated by reference in the Registration Statement
or the Prospectus regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange

 

16



--------------------------------------------------------------------------------

Act, the rules and regulations of the Exchange Act and Item 10 of Regulation S-K
under the Act, as applicable;

(v) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or any subsidiary’s principal suppliers, manufacturers,
customers or contractors, which, in either case, may reasonably be expected to
result in a Material Adverse Effect;

(w) There are no contracts or documents which are required to be described in
the Registration Statement, the Pricing Disclosure Package, the Prospectus or
the documents incorporated by reference therein or to be filed as exhibits
thereto which have not been so described and filed as required;

(x) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures and
excluding generally commercially available “off the shelf” software programs
licensed pursuant to shrink wrap or “click and accept” licenses), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) necessary to carry on the business now operated by
them, and neither the Company nor any of its subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

(y) The Company and its subsidiaries possess such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies necessary to conduct the business now operated by them; the Company and
its subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any of its subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has failed to file with applicable regulatory authorities any
statement, report,

 

17



--------------------------------------------------------------------------------

information or form required by any applicable law, regulation or order, except
where the failure to be so in compliance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, all such
filings were in material compliance with applicable laws when filed and no
material deficiencies have been asserted by any regulatory commission, agency or
authority with respect to any such filings or submissions;

(z) Except as described in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, and except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and
(iv) there are no events or circumstances that might reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws;

(aa) The Company and each of its subsidiaries has (i) timely filed all material
foreign, United States federal, state and local tax returns, information
returns, and similar reports that are required to be filed (taking into account
valid extensions), and all tax returns are true, correct and complete, (ii) paid
in full all taxes required to be paid by it and any other assessment, fine or
penalty levied against it, except for any such tax assessment, fine or penalty
that is currently being contested in good faith or as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(iii) established on the most recent balance sheet reserves that are adequate
for the payment of all taxes not yet due and payable;

(bb) The Company and its subsidiaries carry, or are covered by, insurance in
such amounts and covering such risks as the Company reasonably believes are
adequate for the conduct of the business of the Company and its subsidiaries

 

18



--------------------------------------------------------------------------------

and the value of their properties and as are customary in the business in which
the Company and its subsidiaries are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
the Company has no reason to believe that they will not be able to renew their
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect;

(cc) The statistical and market related data contained in the Pricing Prospectus
and the Prospectus are based on or derived from sources which the Company
believes are reliable and accurate;

(dd) No relationship, direct or indirect, exists between or among the Company or
any of its subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its subsidiaries,
on the other, that is required by the Act or by the rules and regulations of the
Commission thereunder to be described in the Registration Statement, the Pricing
Disclosure Package and/or the Prospectus and that is not so described;

(ee) There is and has been no failure on the part of the Company or any of its
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications;

(ff) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment;

(gg) No person has the right to require the Company or any of its subsidiaries
to register any securities for sale under the Act by reason of the filing of the
Registration Statement with the Commission or the issuance and sale of the
Shares to be sold by the Company pursuant to this Agreement;

(hh) No forward-looking statement (within the meaning of Section 27A of the 1933
Act and Section 21E of the Exchange Act) contained in the Registration
Statement, the Pricing Disclosure Package and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith;

(ii) Other than as contemplated by this Agreement, there is no broker, finder or
other party that is entitled to receive from the Company or any

 

19



--------------------------------------------------------------------------------

subsidiary any brokerage or finder’s fee or any other fee, commission or payment
as a result of the transactions contemplated by this Agreement;

(jj) The Company and each of its subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “employee benefit plan” (as defined in ERISA) for which the Company or
any of its subsidiaries or ERISA Affiliates would have any liability; the
Company and each of its subsidiaries or their ERISA Affiliates have not incurred
and do not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections
412, 4971, 4975 or 4980B of the United States Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder
(collectively the “Code”); and each “employee benefit plan” for which the
Company and each of its subsidiaries or any of their ERISA Affiliates would have
any liability that is intended to be qualified under Section 401(a) of the Code
is so qualified in all material respects and nothing as occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
“ERISA Affiliate” means, with respect to the Company or any subsidiary of the
Company, any member of any group of organizations described in Sections 414(b),
(c), (m) or (o) of the Code or Section 400(b) of ERISA of which the Company or
such subsidiary is a member;

(kk) Each of the Company and its subsidiaries has good and marketable title to
all securities held by it (except securities sold under repurchase agreements or
held in any fiduciary or agency capacity) free and clear of any lien, claim,
charge, option, encumbrance, mortgage, pledge or security interest or other
restriction of any kind, except to the extent such securities are pledged in the
ordinary course of business consistent with prudent business practices to secure
obligations of the Company or any of its subsidiaries and except for such
defects in title or liens, claims, charges, options, encumbrances, mortgages,
pledges or security interests or other restrictions of any kind that would not
be material to the Company and its subsidiaries taken as a whole. Such
securities are valued on the books of the Company and its subsidiaries in
accordance with GAAP;

(ll) Any and all material swaps, caps, floors, futures, forward contracts,
option agreements (other than employee stock options) and other derivative
financial instruments, contracts or arrangements, whether entered into for the
account of the Company or one of its subsidiaries or for the account of a
customer of the Company or one of its subsidiaries, were entered into in the
ordinary course of business and in accordance with applicable laws, rules,
regulations and policies of all applicable regulatory agencies and with
counterparties believed to be financially responsible at the time. The Company
and each of its subsidiaries have duly performed in all material respects all of
their obligations thereunder to the extent that such obligations to perform have

 

20



--------------------------------------------------------------------------------

accrued, and there are no breaches, violations or defaults or allegations or
assertions of such by any party thereunder;

(mm) The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended. Bank of the Sierra, a California
state-chartered bank, is the only subsidiary of the Company that is a Bank. Such
Bank holds the requisite authority from its state bank regulatory authority to
do business as a state-chartered bank under the laws of its jurisdiction of
incorporation. Each of the Company and its subsidiaries is in compliance in all
material respects with all laws administered by, and all rules and regulations
of the Federal Reserve, the FDIC, and the California Department of Financial
Institutions (the “California DFI”), as applicable, and any other federal or
state bank regulatory authority with jurisdiction over the Company or any
subsidiary (collectively, “Bank Regulatory Authorities”), except as disclosed in
the Pricing Disclosure Package and the Prospectus; and, except as disclosed in
the Pricing Disclosure Package and the Prospectus, neither the Company nor Bank
of the Sierra, its sole banking subsidiary, is a party to any written agreement
or memorandum of understanding with, or a party to any commitment letter or
similar undertaking to, or is subject to any order or directive by, or is a
recipient of any extraordinary supervisory letter from, or has adopted any board
of director resolutions at the request of, any Bank Regulatory Authority, nor
have any of them been advised by any Bank Regulatory Authority that it is
contemplating issuing or requesting (or is considering the appropriateness of
issuing or requesting) any such order, decree, agreement, memorandum of
understanding, extraordinary supervisory letter, commitment letter or similar
submission, or any such board of director resolutions; the deposit accounts of
the Bank are insured up to the applicable limits by the FDIC;

(nn) Except as disclosed in the Pricing Disclosure Package and the Prospectus,
the Company and its subsidiaries conduct their respective businesses in
compliance in all material respects with all federal, state, local and foreign
statutes, laws, rules, regulations, decisions, directives and orders applicable
to them (including, without limitation, all applicable regulations and orders
of, the Equal Credit Opportunity Act, the Fair Housing Act, the Community
Reinvestment Act, the Home Mortgage Disclosure Act, all other applicable fair
lending laws or other laws relating to discrimination, the Bank Secrecy Act,
Title III of the USA Patriot Act, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency); and

(oo) Except as disclosed in the Pricing Disclosure Package and the Prospectus,
Bank of the Sierra is not currently prohibited, directly or indirectly, from
(i) paying any dividends to the Company without prior approval, which payment
would otherwise be payable under federal or state banking laws or regulations,
(ii) making any other distribution on such Bank’s capital stock, (iii) repaying
to the Company any loans or advances to such Bank from the Company or
(iv) transferring any of such Bank’s property or assets to the Company or any
other subsidiary of the Company;

 

21



--------------------------------------------------------------------------------

 

(pp) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, money laundering statutes of all
jurisdictions applicable to the Company and its subsidiaries, the rules and
regulations thereunder and any related or similar rules regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no material action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened;

(qq) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the sale of the Shares, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC;

(rr) The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Act, and the Company is not the
subject of a pending proceeding under Section 8A of the Act in connection with
the offering of the Shares;

(ss) Neither the Company nor any of its Subsidiaries, nor any affiliates of the
Company or its Subsidiaries, has taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Shares;

(tt) The Company has not distributed and, prior to the later to occur of (i) the
Closing Date and (ii) completion of the distribution of the Shares, will not
distribute any prospectus (as such term is defined in the Act and the rules and
regulations thereunder) in connection with the offering and sale of the Shares
other than the Registration Statement, any preliminary prospectus, the
Prospectus or other materials, if any, permitted by the Act or by the rules and
regulations thereunder and approved by the Placement Agent;

(uu) Each of the Company’s executive officers and directors, in each case as
listed on Schedule III has executed and delivered lock-up agreements as
contemplated by Section 6(j) of the Placement Agency Agreement; and

(vv) There are no affiliations with the Financial Industry Regulatory Authority
(“FINRA”) among the Company’s officers, directors or, to the best of the
knowledge of the Company, any five percent or greater shareholder of the
Company, except as set forth in the Registration Statement or otherwise
disclosed in writing to the Placement Agent.

(ww) Listing. The Company’s Common Stock has been registered pursuant to Section
12(b) of the Exchange Act and is listed on the NASDAQ Global Select Market
(“NASDAQ”), and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration or listing of the Common Stock from
NASDAQ, nor has the Company received any notification that the Commission or
NASDAQ is contemplating terminating such registration or listing.

(xx) Regulation M Compliance. The Company has not, and to its actual knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Shares, or as
disclosed in the Company’s reports, schedules, forms, statements and other
documents required to be filed by it under the 1934 Act, including pursuant to
Section 13(a) or 15(d) thereof.

(yy) Disclosure. Except with respect to the material terms and conditions of the
Offering and the Company Financial Information, the Company confirms that
neither it nor any other person acting on its behalf has provided any of the
Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company.

 

22



--------------------------------------------------------------------------------

 

SCHEDULE II

 

(a) Issuer Free Writing Prospectuses: None

 

(b) Additional Documents Incorporated by Reference: None

 

23



--------------------------------------------------------------------------------

 

SCHEDULE III

Board of Directors

Albert L. Berra

Robert L. Fields

James C. Holly (President and CEO)

Vincent L. Jurkovich

Lynda B. Scearcy

Morris A. Tharp

Gordon T. Woods

Executive Officers

James F. Gardunio

Kevin J. McPhaill

Kenneth R. Taylor

 

Annex I-1